 

EXHIBIT 10.13

 

STOCK AWARD AGREEMENT

 

THIS STOCK AWARD AGREEMENT (the “Agreement”), dated as of the 16th day of May,
2013, governs the stock award granted by TRADE STREET RESIDENTIAL, INC., a
Maryland corporation (the “Company”), to Michael D. Baumann (the “Participant”),
in accordance with and subject to the provisions of the Trade Street
Residential, Inc. 2013 Equity Incentive Plan (the “Plan”). A copy of the Plan
has been made available to the Participant. All terms used in this Agreement
that are defined in the Plan have the same meaning given them in the Plan.

 

1.      Grant of Stock Award. In accordance with the Plan, and effective as of
May 16, 2013 (the “Date of Grant”), the Company granted to the Participant,
subject to the terms and conditions of the Plan and this Agreement, a Stock
Award of 54,338 shares of Common Stock (the “Stock Award”).

 

2.      Vesting. The Participant’s interest in the shares of Common Stock
covered by the Stock Award shall become vested and nonforfeitable to the extent
provided in paragraphs (a), (b), (c), (d) and (e) below.

 

(a) Continued Employment. The Participant’s interest in the shares of Common
Stock covered by the Stock Award shall become vested and nonforfeitable in
accordance with the following table provided that the Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Grant until
the applicable Vesting Date shown in the table:

 

Vesting Date Number of Shares Vesting On the Vesting Date May 16, 2014 13,584
May 16, 2015 13,584 May 16, 2016 13,585 May 16, 2017 13,585

 

For purposes of clarity and illustration, if the Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Grant until
May 16, 2017, then as of that Vesting Date, one hundred percent (100%) of the
shares of Common Stock subject to the Stock Award will have become vested and
nonforfeitable.

 

(b) Change in Control. The Participant’s interest in all of the shares of Common
Stock covered by the Stock Award (if not sooner vested), shall become vested and
nonforfeitable on a Control Change Date if the Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Grant until
the Control Change Date.

 

(c) Death or Disability. The Participant’s interest in all of the shares of
Common Stock covered by the Stock Award (if not sooner vested), shall become
vested and nonforfeitable on the date that the Participant’s employment by the
Company and its Affiliates ends if (i) such employment ends on account of the
Participant’s death or because the Participant is “disabled” (as defined in Code
section 409A(a)(2)(c)) and (ii) the Participant remains in the continuous employ
of the Company or an Affiliate from the Date of Grant until the date such
employment ends on account of the Participant’s death or because the Participant
is disabled.

 

(d) Termination of Employment Without Cause. The Participant’s interest in all
of the shares of Common Stock covered by the Stock Award (if not sooner vested),
shall become vested and nonforfeitable on the date that the Participant’s
employment by the Company and its Affiliates ends if (i) such employment is
terminated by the Company or an Affiliate without Cause and (ii) the Participant
remains in the continuous employ of the Company or an Affiliate from the Date of
Grant until the date such employment ends on account of a termination by the
Company or an Affiliate without Cause. For purposes of this Agreement, a
termination of the Participant’s employment with the Company or an Affiliate is
with Cause if such employment is terminated by action of a majority of the
non-employee members of the Board (the “Independent Directors”) on account of
(i) the Participant’s repeated and continuing (x) failure to perform a material
duty of the Participant’s employment, (y) material breach of an obligation under
an agreement with the Company or (z) breach of a material and written Company
policy; in each case other than by reason of mental or physical illness or
injury, (ii) the Participant’s breach of a fiduciary duty to the Company, (iii)
the Participant’s conduct that is demonstrably and materially injurious to the
Company, materially or otherwise or (iv) the Participant’s conviction of, or
plea of nolo contendre to, a felony or crime involving moral turpitude or fraud
or dishonesty involving assets of the Company and that in all cases is described
in a written notice adopted and approved by a majority of the Independent
Directors and that is not cured, to the reasonable satisfaction of a majority of
the Independent Directors, within thirty (30) days after such notice is received
by the Participant.

 

 

 



(e) Resignation With Good Reason. The Participant’s interest in all of the
shares of Common Stock covered by the Stock Award (if not sooner vested) shall
become vested and nonforfeitable on the date that the Participant’s employment
by the Company and its Affiliates ends if (i) such employment is terminated by
the Participant with “good reason” and (ii) the Participant remains in the
continuous employ of the Company or an Affiliate from the Date of Grant until
the date such employment ends on account of the Participant’s resignation with
“good reason.” For purposes of this Agreement, the Participant’s resignation is
with “good reason” if the Participant resigns on account of (w) the Company’s
material breach of an agreement with the Participant or a direction from the
Board that the Participant act or refrain from acting which in either case would
be unlawful or contrary to a material and written Company policy, (x) a material
diminution in the Participant’s duties, functions and responsibilities to the
Company and its Affiliates without the Participant’s consent or the Company
preventing the Participant from fulfilling or exercising the Participant’s
material duties, functions and responsibilities to the Company and its
Affiliates without the Participant’s consent, (y) a material reduction in the
Participant’s base salary or annual bonus opportunity or (z) a requirement that
the Participant relocate the Participant’s employment more than fifty (50) miles
from the location of the Participant’s principal office on the Date of Grant,
without the consent of the Participant. The Participant’s resignation shall not
be a resignation with “good reason” unless the Participant gives the Board
written notice (delivered within thirty (30) days after the Participant knows of
the event, action, etc. that the Participant asserts constitutes “good reason”),
the event, action, etc. that the Participant asserts constitutes “good reason”
is not cured, to the reasonable satisfaction of the Participant, within thirty
(30) days after such notice and the Participant resigns effective not later than
ninety (90) days after the expiration of such cure period.

 

Except as provided in this Section 2, any shares of Common Stock covered by the
Stock Award that are not vested and nonforfeitable on or before the date that
the Participant’s employment by the Company and its Affiliates ends shall be
forfeited on the date that such employment terminates.

 

3.      Transferability. Shares of Common Stock covered by the Stock Award that
have not become vested and nonforfeitable as provided in Section 2 cannot be
transferred. Shares of Common Stock covered by the Stock Award may be
transferred, subject to the requirements of applicable securities laws, after
they become vested and nonforfeitable as provided in Section 2.

 

4.      Shareholder Rights. On and after the Date of Grant and prior to their
forfeiture, the Participant shall have all of the rights of a shareholder of the
Company with respect to the shares of Common Stock covered by the Stock Award,
including the right to vote the shares and to receive, free of all restrictions,
all dividends declared and paid on the shares. Notwithstanding the preceding
sentence, the Company shall retain custody of the certificates evidencing the
shares of Common Stock covered by the Stock Award until the date that the shares
of Common Stock become vested and nonforfeitable and the Participant hereby
appoints the Company’s Chief Executive Officer and its Secretary as the
Participant’s attorneys in fact, with full power of substitution, with the power
to transfer to the Company and cancel any shares of Common Stock covered by the
Stock Award that are forfeited under Section 2.

 

5.      No Right to Continued Employment. This Agreement and the grant of the
Stock Award does not give the Participant any rights with respect to continued
employment by the Company or an Affiliate. This Agreement and the grant of the
Stock Award shall not interfere with the right of the Company or an Affiliate to
terminate the Participant’s employment.

 

6.      Governing Law. This Agreement shall be governed by the laws of the State
of Florida except to the extent that Florida law would require the application
of the laws of another State.

 

 

 



7.      Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the Date of Grant and this Agreement, the provisions of the
Plan shall govern. All references herein to the Plan shall mean the Plan as in
effect on the Date of Grant.

 

8.      Participant Bound by Plan. The Participant hereby acknowledges that a
copy of the Plan has been made available to the Participant and the Participant
agrees to be bound by all the terms and provisions of the Plan.

 

9.      Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and the Participant’s
successors in interest and the Company and any successors of the Company.

 

[signature page follows]

 

 

 



[Signature Page to Stock Award Agreement]

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first set forth above.

 

  TRADE STREET RESIDENTIAL, INC.,   a Maryland corporation               /s/
Bert Lopez                                                          Name:  Bert
Lopez                                                  
Title:  COO/CFO                                                      Date:  June
27, 2013                                              

 

 

 

The foregoing agreement is hereby accepted, and the terms and conditions thereof
hereby agreed to, by the Participant.

 

 

Date:  June 27, 2013                                            /s/ Michael
Baumann                                               Participant Signature  
Name:  Michael Baumann                                        Address: 19950 W.
Country Club Drive                                 Suite
800                                                   
                 Aventura, Florida 33180                       

 

 

